UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4734


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALLEN GEROME GIBBS, a/k/a Fireball,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
District Judge. (4:12-cr-00100-FL-1)


Submitted:   May 1, 2014                      Decided:   May 8, 2014


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark D. Stewart, BURCH LAW OFFICE, Greenville, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Allen Gerome Gibbs pled guilty, pursuant to a written

plea     agreement,       to     conspiracy        to    possess          with    intent    to

distribute five kilograms or more of cocaine, in violation of 21

U.S.C. §§ 841(a)(1), 846.              He was designated a career offender

and sentenced to 189 months’ imprisonment, which was 73 months

below the bottom of his advisory Guidelines range.                                On appeal,

counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738      (1967),    certifying        that       there      are    no     nonfrivolous

grounds for appeal, but asking us to review Gibbs’ conviction

and the reasonableness of the sentence.                        Although advised of his

right to do so, Gibbs has declined to file a pro se supplemental

brief.       The   Government        has   not     filed       a    response.        For   the

reasons that follow, we affirm.

               Because Gibbs did not move in the district court to

withdraw his guilty plea, we review the Fed. R. Crim. P. 11

hearing for plain error.               United States v. Martinez, 277 F.3d
517, 525 (4th Cir. 2002).              To prevail under this standard, Gibbs

must   establish        that   an    error    occurred,            that    this    error   was

plain,    and    that     it   affected      his    substantial           rights.      United

States v. Massenburg, 564 F.3d 337, 342–43 (4th Cir. 2009).                                Our

review    of    the     record      establishes         that       the    magistrate    judge




                                             2
substantially complied with the mandates of Rule 11, * ensuring

that Gibbs’ plea was knowing and voluntary and supported by an

independent         basis   in    fact.           We     therefore    affirm    Gibbs’

conviction.

                 We review Gibbs’ sentence for reasonableness, applying

an abuse of discretion standard.                       Gall v. United States, 552
U.S. 38, 46, 51 (2007).                This review requires consideration of

both       the    procedural     and    substantive        reasonableness      of   the

sentence.          Id. at 51.       We first assess whether the district

court      properly    calculated       the   defendant’s      advisory    Guidelines

range, considered the factors set forth in 18 U.S.C. § 3553(a),

analyzed         any   arguments        presented         by   the     parties,     and

sufficiently explained the selected sentence.                      Id. at 49–51; see

United States v. Lynn, 592 F.3d 572, 575–76 (4th Cir. 2010).                        If

there       is    no   procedural       error,     we     review     the   substantive

reasonableness of the sentence, “examin[ing] the totality of the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

       *
       Though the magistrate judge did not inform Gibbs that any
false statements could be used against him in a separate
prosecution for perjury, see Fed. R. Crim. P. 11(b)(1)(A), we
conclude that this error did not affect Gibbs’ substantial
rights because there is no indication that Gibbs lied or is
being prosecuted for perjury. United States v. Olano, 507 U.S.
725, 734-35 (1993).   Moreover, Gibbs does not allege that, but
for this error, “he would not have entered the plea.”     United
States v. Dominguez Benitez, 542 U.S. 74, 83 (2004).



                                              3
the    standards      set    forth       in    §    3553(a).”          United    States    v.

Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

               We have thoroughly reviewed the record and conclude

that     the    sentence         is     both    procedurally           and    substantively

reasonable.           We     find       no     error     in     the    district       court’s

computation      of     Gibbs’        Guidelines       range,    including      the    career

offender designation, the opportunities the court provided Gibbs

and     his    counsel      to        speak    in   mitigation,         or    the     court’s

explanation of the sentence imposed by reference to the relevant

§ 3553(a) factors.           See United States v. Chandia, 675 F.3d 329,

341-42 (4th Cir.) (recognizing that a sentencing court is “not

required to provide a lengthy explanation or robotically tick

through § 3553(a)’s every subsection, particularly when imposing

a     below-Guidelines        sentence”         (internal        quotation      marks     and

alteration      omitted)),        cert.        denied,    133     S.    Ct.    609    (2012).

Finally,       Gibbs’       below-Guidelines            sentence       is     presumptively

substantively reasonable, see United States v. Susi, 674 F.3d
278, 289 (4th Cir. 2012), and we discern no basis in the record

to overcome this presumption.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the judgment of the district court.                                 This

Court requires that counsel inform Gibbs, in writing, of the

right to petition the Supreme Court of the United States for

                                                4
further review.        If Gibbs requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move     in    this   Court   for   leave    to     withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Gibbs.          We dispense with oral argument because the

facts   and   legal     contentions     are   adequately     presented      in    the

materials     before    this    Court   and   argument      would    not   aid    the

decisional process.



                                                                           AFFIRMED




                                         5